Citation Nr: 0017072	
Decision Date: 06/28/00    Archive Date: 07/05/00

DOCKET NO.  98-19 414A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York




THE ISSUES

1.  Entitlement to an increased rating for the service-
connected right knee post-traumatic arthritis, currently 
evaluated as 40 percent disabling.  

2.  Entitlement to an increased rating for the service-
connected right knee status post high tibial osteotomy, 
currently evaluated as 10 percent disabling.  




REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran served on active duty from December 1966 to 
October 1970.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 1998  rating decision of the RO.  

In a March 2000 rating action, the RO assigned a 40 percent 
rating for the service-connected post-traumatic arthritis of 
the right knee based on limitation of extension and a 
separate 10 percent rating for the service-connected status 
post high tibial osteotomy based on instability, each 
effective on March 6, 1998.  



REMAND

On the most recent VA examination in February 2000, the 
examiner noted that flexion of the right knee was performed 
to 70 degrees with extension limited to minus 30 degrees.  It 
was noted that examination for ligament instability for the 
right knee was varus to 40 degrees and valgus to 30 degrees.  
However, the examiner did not comment on the degree of 
functional limitation due to pain caused by the service-
connected right knee post-traumatic arthritis.  The veteran 
has reported in this regard that his doctor had stated that 
he had an "extension lag of 10% due to [a]nkylosis."  

In addition, the RO needed to request clarification from the 
examiner as to whether there was instability and laxity of 
the right knee.  This was accomplished in an addendum 
apparently by the VA examiner in March 2000.  While it was 
reported that the instability/laxity was mild, the basis for 
this statement was not provided.  

The Board notes that any examination of musculoskeletal 
disability done for rating purposes must include 
consideration of all factors identified in 38 C.F.R. §§ 4.40, 
4.45, and clinical findings must be expressed in terms of the 
degree of additional range-of-motion loss due to any pain on 
use, incoordination, weakness, fatigability, or pain during 
flare-ups.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The Board finds that the most recent VA examination was not 
adequately performed for the purpose of evaluating the 
severity of the service-connected right knee disability.  In 
addition, the degree of industrial impairment due to the 
service-connected disability was not fully discussed.  

Accordingly, the Board finds that further examination should 
be conducted on remand.  38 C.F.R. § 4.2 (1999).  In 
addition, any pertinent treatment records should be obtained 
for review.  

In light of the foregoing, the Board remands the case to the 
RO for the following action:

1.  The RO should take appropriate steps 
to contact the veteran in order to have 
him identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for his service-connected 
right knee disability since March 1999.  
After obtaining any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  

2.  The RO should schedule the veteran 
for a VA examination to determine the 
current severity of the service-connected 
right knee disability.  All indicated 
tests, including x-ray studies and range 
of motion studies, must be conducted.  
The claims folder must be made available 
to and reviewed by the examiner prior to 
the requested study.  The examiner should 
fully describe the degree of functional 
limitation due to pain and instability 
associated with the service-connected 
right knee disability.  The examiner 
should also be requested to determine 
whether, and to what extent, the right 
knee exhibits weakened movement, excess 
fatigability, incoordination, subluxation 
or instability.  A complete rationale 
must be provided for any opinion 
expressed.  Finally, based on his/her 
review of the case, the examiner should 
comment on the current degree of 
industrial inadaptability caused by the 
service-connected disabilities.  

3.  After undertaking any necessary 
development, the RO should review the 
veteran's claims.  Due consideration 
should be given to all pertinent laws and 
regulations.  If any benefit sought on 
appeal are not granted, the veteran and 
his representative should be issued a 
Supplemental Statement of the Case, which 
should include all pertinent laws and 
regulations, and be afforded a reasonable 
opportunity to reply thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if indicated.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  


